92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Grand Jury Subpoena:  Grand Jury Subpoena, No. R91-071.UNITED STATES of America, Plaintiff-Appellee,andUnder Seal, Plaintiff-Appellee,v.UNDER SEAL, Defendant-Appellant.
No. 94-5463.
United States Court of Appeals, Fourth Circuit.
Argued February 3, 1995.Decided June 3, 1996.

ARGUED:  Thomas P. Vartanian, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON, Washington, D.C., for Appellant.  Roger
William Frydrychowski, Assistant United States Attorney, Richmond, Virginia;  Clarence Mosley Dunnaville, HILL, TUCKER & MARSH, Richmond, Virginia, for Appellees.  ON BRIEF:  Jack B. Gordon, Bruce J. Casino, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON, Washington, D.C., for Appellant.  Helen F. Fahey, United States Attorney, Richmond, Virginia;  Jack B. Patrick, Trial Attorney, Fraud Section, Criminal Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant challenges the district court's order concerning his motion to remedy and restrict disclosure of information revealed before a federal grand jury.  We held disposition of this case in abeyance pending decision in Finn v. Schiller, No. 94-2373 (Jan. 3, 1996).  Under Finn, although a district court has the authority to enter an appropriate order of civil or criminal contempt in response to notification of such a violation of Federal Rule of Criminal Procedure 6(e), there is no private cause of action under the Rule.  Therefore, on the authority of Finn, we vacate the district court's order decided on the merits of appellant's Rule 6(e) motion, and remand for further proceedings consistent with that opinion.


2
VACATED AND REMANDED.